Howard, J. —
The evidence does not support the count in the declaration for money had and received. The amount assumed to have accrued as rents and profits, if it could be regarded as money in the hands of the defendant, under the circumstances, had been paid to the plaintiff before the commencement of this action.
The defendant was not a party to the agreement of April 20, 1849, though it purports to have been executed in his name, by Moody, as his attorney. No authority, however, has been shown by which the attorney could impose upon .him the obligations of such a contract; nor is there any proof that it has been ratified by the defendant. Consequently, he is not bound by the agreement, or the supposed award resulting from it, and may legally repudiate both.
Upon the evidence submitted, the plaintiff is not entitled to judgment on either count, and according to the agreement, a nonsuit must be entered.
Shepley, C. J., and Rice and Hathaway, J. J., concurred.